Citation Nr: 9906186	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-22 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to service connection for an eye disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from February 1963 to December 
1964.

A March 1976 RO rating decision denied service connection for 
an eye disability.  The veteran was notified of this 
determination in March 1976 and he submitted a notice of 
disagreement in April 1976.  The RO sent him a statement of 
the case in August 1976, and the veteran submitted a 
substantive appeal in August 1976.  A review of the record 
does not show that this matter was sent to the Board for 
appellate consideration or that the veteran withdrew his 
appeal.  Hence, this appeal is still pending.

In 1993, the veteran submitted another claim for service 
connection for an eye disability.  A November 1993 RO rating 
decision denied this claim.  A review of the record does not 
show that the veteran was notified of this determination.

In 1996, the veteran submitted an application to reopen the 
claim for service connection for an eye disability.  December 
1996 and later RO decisions denied service connection for 
diplopia and the veteran appealed.

Since the August 1976 appeal has not been resolved, the Board 
has classified the issue as shown on the first page of this 
decision and will review the claim as service connection for 
an eye disability, as did the RO.


FINDINGS OF FACT

1.  The veteran has refractive error of the eyes and 
diplopia.

2.  Diplopia was not present in service, was first 
demonstrated many years after service, and is not related to 
an incident of service.

CONCLUSION OF LAW

A chronic eye disability for which service connection may be 
granted for compensation purposes, including diplopia, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from February 1963 to December 
1964.

A DD Form 214 show that the veteran was separated from 
service in December 1964 due to physical disability that 
existed prior to service (EPTS).  The disability is not 
shown.  He was not entitled to severance pay.

A February 1969 application for life insurance shows that the 
veteran specifically denied having any disease or impairment 
of the eyes.

RO documents dated in the 1970's show that the veteran's 
service medical records were filed in another claims folder 
under a different claim number, and that this claims folder 
and the service medical records could not be found.  These RO 
documents also reveal that attempts to obtain additional 
service medical records from the National Personnel Records 
Center (NPRC) or to locate the missing claims folder were 
unsuccessful.

The veteran underwent a VA eye consultation in March 1973.  
His vision without correction was 20/25 J1 in each eye.  
External and funduscopic examination was normal.  There was 
no evidence of muscle imbalance and no demonstrable diplopia.  
Vision with plain holes in place was 20/20.  No ocular 
pathology was found.

The veteran underwent a VA general medical examination in May 
1993.  He gave a history of various problems, including 
diminished vision, bilaterally.  Abnormalities of the eyes 
were not found.  The diagnoses were insulin dependent 
diabetes mellitus with the following sequelae of diabetes: 
(1) bilateral foot pain with sensory changes, (2) impotence, 
(3) patient reported diminished vision, bilaterally, (4) 
peripheral vascular disease, and (5) chronic venous stasis 
disease.

A report from Andrew J. Diaczyk, Doctor of Optometry, shows 
that the veteran underwent an eye examination in January 
1997.  It was noted that he had uncorrected visual acuity of 
20/50 in both eyes, corrected to 20/20 at distant and near 
vision with glasses.  It was also noted that he had diplopia 
at distant and near vision that was not corrected by glasses.  
The doctor of optometry noted that it was possible that the 
veteran's diplopia worsened during his time of service.

The veteran testified at a hearing in March 1998.  His 
testimony was to the effect that he had had double vision or 
diplopia since an eye injury in 1956, and that this condition 
was aggravated by active service.  He testified to the effect 
that he received treatment for this condition in service, and 
that he has had continuous problems with this condition since 
separation from service.


B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran's service medical records are unavailable and are 
presumed lost.  The post-service medical records show the 
presence of refractive error of the eyes and diplopia, many 
years after service.

Refractive errors of the eye are not diseases or injuries for 
compensation purposes, and disability resulting from them may 
not be service-connected (with exceptions not relevant here).  
38 C.F.R. §§ 3.303(c), 4.9, (1998).  There is no medical 
evidence linking the veteran's current myopia, first 
demonstrated many years after service, to an incident of 
service.  The statement indicating a possible relationship 
between the veteran's diplopia and service in the report of 
the doctor of optometry who examined the veteran in 1997 is 
speculative, as the opposite is equally true.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Nor does this report show 
the cause of the veteran's double vision or diplopia.

The veteran's statements and testimony are to the effect that 
he has had diplopia or double vision that began in 1956 and 
was aggravated by active service, but he has submitted no 
medical evidence showing the presence of diplopia prior to 
1997.  There was no complaint or finding of diplopia in 1969 
(insurance application), 1973 (VA eye examination), or 1993.  
The report of VA examination in 1993 indicates the presence 
of diminished vision, bilaterally, as reported by the 
veteran.  However, no eye pathology was found at this 
examination and all of the veteran's disability found on 
examination, including the history of diminished vision, was 
attributed to insulin-dependent diabetes mellitus, first 
shown long after service.  The veteran's lay statements are 
insufficient to demonstrate the presence of diplopia prior to 
service or to support a claim for service connection based on 
aggravation of such a condition in service.  Paulson v. 
Brown, 7 Vet. App. 466 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, the negative evidence following 
service outweighs the veteran's testimony regarding 
continuing diplopia since before service.

After consideration of all the evidence, the Board finds that 
the veteran's diplopia was not present in service, that 
diplopia was first demonstrated many years later, and that 
diplopia is not related to an incident of service.  Hence, 
the preponderance of the evidence is against the claim for 
service connection for an eye disability, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for an eye disability is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




